The Chancellor
thought the case- within the equity of that statute, and adopted the following rate of compensation,, as reasonable, it being higher,than the allowances to the masters and registers in this court, in respect to the re» ceipt and payment of moneys, and yet not so high as to inflame the cupidity of such trustees, viz.
Five per cent, on all sums received and paid out, not exceeding 1,000 dollars—(i. e. 2 1-2 per cent, for such sums received, and 2 1-2 per cent for such sums paid out.)
Two and an half per cent, on any excess, between 1,000-' dollars and 5,000 dollars.
One per cent, for all above 5000 dollars.
This allowance would accordingly produce, on an estate of 10,000 dollars, the sum of 200 dollars, viz.
The 1st $1,000 $50
2d, 4,000 100
3d, 5,000 50
$10,000' $200
N. B. On the 16th of October, 1817, a general rule was passed establishing the above allowance to guardians, executors, and administrators.